DETAILED ACTION

This action is responsive to communications filed on October 10, 2022. This action is made Non-Final.
Claims 1-20 are pending in the case. 
Claims 1, 9, and 17 are independent claims.
Claims 1-8 are withdrawn
Claims 9-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention claims 1-8, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 12/28/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12, 13, 15, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al., US Patent Application Publication no. US 2021/0350516 (“Tang”).
Claim 9:
	Tang discloses a computer-implemented method comprising:
	establishing, by use of a data processor and a data network, a data connection with at least one applicant platform (see Fig. 1; para. 0021 - recognize and extract information from documents submitted by users. user may wish to open a bank account and, therefore, may upload images of their pay stubs. user may apply for a job by uploading; para. 0076 – device 910 further includes network interface 932, which may be coupled to network 920 for communications with, for example, other computing devices.);
	receiving an upload of documents from the application platform via the data network (see 0021 - recognize and extract information from documents submitted by users. user may wish to open a bank account and, therefore, may upload images of their pay stubs. user may apply for a job by uploading an image of their driver's license and resume; para. 0025 - system may be configured to receive documents from users all over the world, resulting in various different types of documents being uploaded by users; para. 0054 - image 102 includes multiple documents and extraction module 150 receives type predictions 432 and bounding boxes 352 for these documents);
	classifying each of the documents as being of a particular document type (see para. 0050 – determination module 140 inputs image 102 and bounding boxes 352 into residual neural network 460. Based on this information, residual neural network 460 predicts one or more document types 432 for document objects; para. 0051 - residual neural network 460 may be trained to recognized documents that match known document types. For example, residual neural network 460 may predict document types 432 for documents included in image 102 based on attributes of those documents. These attributes may include types of information (names, dates, geographic location, titles, descriptions, etc.), locations of information within a document, style of the document (text, images, icons, etc.), etc. For example, if a document includes certain fields in particular locations within the document, then residual neural network 460 may identify that this document resembles a particular known document type; para. 0054 - image 102 includes multiple documents and extraction module 150 receives type predictions 432 and bounding boxes 352 for these documents.);
	determining an information extraction strategy based on a document type classification of a particular document (see para. 0024 - may perform extraction of information using defined templates for certain types of documents or, may perform optical character recognition (OCR) on selective areas that are known for a particular type of document to contain important information; para. 0025 - using templates for
certain types of documents for extracting information; para. 0054 - image 102 includes multiple documents and extraction module 150 receives type predictions 432 and bounding boxes 352 for these documents. Based on the information for various different documents, computer vision selection module 510 selects computer vision modules 550 corresponding to the different document types specified in the type predictions 432 received from type determination module 140. In some embodiments, the computer vision modules 550 included in extraction module 150 include templates for extracting data from their respective types of documents. computer vision modules 550 perform OCR on selective portions of an image of a document based on the document type prediction.);
	extracting information from the particular document based on the information extraction strategy (see para. 0023 - Techniques are disclosed for determining document types for documents included in an image and extracting information from these documents based on the determined type; para. 0024 - may perform extraction of information using defined templates for certain types of documents or, may perform optical character recognition (OCR) on selective areas that are known for a particular type of document to contain important information; para. 0025 - using templates for
certain types of documents for extracting information; para. 0054 - Based on the information for various different documents, computer vision selection module 510 selects computer vision modules 550 corresponding to the different document types specified in the type predictions 432 received from type determination module 140. In some embodiments, the computer vision modules 550 included in extraction module 150 include templates for extracting data from their respective types of documents. computer vision modules 550 perform OCR on selective portions of an image of a document based on the document type prediction.).
Claim(s) 17:
Claim(s) 17 correspond to Claim 9, and thus, Tang discloses the limitations of claim(s) 17 as well.
	
Claim 12:
	Tang further discloses performing feature extractions on the document, the extracted features including a plurality of sections of the document (see para. 0044 - receives image 102 and generates, using single-pass neural network 360, bounding boxes 352 for one or more document objects included in image; para. 0047 - multiple objects (or portions thereof) appear within a given grid cell, then module 330 will generate predictions for the bounding boxes of those multiple objects; para. 0048 - output bounding boxes 352 for objects whose classification values 322 are above a threshold classification value; para. 0050 - receives image 102 from image processing module 110 and bounding boxes 352 for document objects; para. 0051 - locations of information within a document, style of the document (text, images, icons, etc.), etc. For example, if a document includes certain fields in particular locations within the document.). document includes a picture of a person, a driver's license number, an issued date, an expiration date, a date of birth, eye color, hair color, height, weight, etc .).
Claim(s) 20:
Claim(s) 20 correspond to Claim 12, and thus, Tang discloses the limitations of claim(s) 20 as well.


Claim 13:
	Tang further discloses performing feature extractions on the document, the extracted features including a checkbox, a table, or a signature block (see para. 0029 – identifiers (driver's license, state ID, student ID, employee ID, birth certificate, etc.), contracts (employment contracts, business contracts, etc.), payment information (credit card, payroll documents, etc.), utility bills (e.g., electricity, gas, etc.) etc.; para. 0044 - receives image 102 and generates, using single-pass neural network 360, bounding boxes 352 for one or more document objects included in image; para. 0047 - multiple objects (or portions thereof) appear within a given grid cell, then module 330 will generate predictions for the bounding boxes of those multiple objects; para. 0048 - output bounding boxes 352 for objects whose classification values 322 are above a threshold classification value; para. 0050 - receives image 102 from image processing module 110 and bounding boxes 352 for document objects; para. 0051 - locations of information within a document, style of the document (text, images, icons, etc.), etc. For example, if a document includes certain fields in particular locations within the document.). document includes a picture of a person, a driver's license number, an issued date, an expiration date, a date of birth, eye color, hair color, height, weight, etc.).

Claim 15:
	Tang further discloses using a trained machine learning model to extract information from the document (see para. 0031 - a training set 252 for training a machine learning module (e.g., module 260). For example, training module 250 may generate training labels for one or more images; para. 0036 - computer algorithms that build mathematical models based on training data in order to recognize patterns in data; para. 0044 – Singlepass neural network 360 may be trained using the techniques discussed above with reference to FIGS. 2A and 2B. single-pass neural network 360 is one non-limiting example machine learning module that may be used to predict bounding boxes for document objects and that any of various types of machine learning module may be used to predict bounding boxes for document objects; para. 0050 - neural network 460 may be trained using the techniques discussed above with reference to FIGS. 2A and 2B. might be used to predict document types.).
	
Claim 16:
	Tang further discloses using a context determined from a plurality of documents to extract information from the document (see para. 0036 - computer algorithms that build mathematical models based on training data in order to recognize patterns in data; para. 0037 - neural network that predicts labels for input features in a single evaluation. One example of a single-pass neural network is the YOLO network, which predicts locations and class probabilities of objects in images; para. 0050 - Type determination module 140 inputs image 102 and bounding boxes 352 into residual neural network 460. Based on this information, residual neural network 460 predicts one or more document types 432 for document objects; para. 0051 - FIGS. 2A and 2B, residual neural network 460 may be trained to recognized documents that match known document types. For example, residual neural network 460 may predict document types 432 for documents included in image 102 based on attributes of those documents. specific example, if a document includes a picture of a person, a driver's license number, an issued date, an expiration date, a date of birth, eye color, hair color, height, weight, etc., then residual neural network 460 may determine that this document is a driver's license.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang, and further in view of Bhatt, US Patent no. US 8,626,617 (“Bhatt”).
Claim 10:
	Tang fails to explicitly disclose performing a contextual phrase construction operation on the document.
	Bhatt teaches or suggests performing a contextual phrase construction operation on the document (see col. 6, line 15-21 - data extraction engine (117) may further include functionality to identify attribute values from the words, phrases, and sentences based on location and surrounding text of the attribute values; col. 13, lines 60-65 – financial transaction records may be extracted by combining characters into words and phrases, and using the context of the extracted data (e.g., location and Surrounding words and phrases) to identify individual components of a transaction record.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Tang, to include performing a contextual phrase construction operation on the document for the purpose of efficiently extracting specific information using words combined into phrases and location and context information, improving document component identification, as taught by Bhatt (col. 13). 
Claim(s) 18:
Claim(s) 18 correspond to Claim 10, and thus, Tang and Bhatt teach or suggest the limitations of claim(s) 18 as well.

Claim 11:
	Tang fails to explicitly disclose performing a contextual phrase construction operation on the document.
	Bhatt teaches or suggests performing a spatial phrase construction operation on the document (see col. 6, line 15-21 - data extraction engine (117) may further include functionality to identify attribute values from the words, phrases, and sentences based on location and surrounding text of the attribute values; col. 13, lines 60-65 – financial transaction records may be extracted by combining characters into words and phrases, and using the context of the extracted data (e.g., location and Surrounding words and phrases) to identify individual components of a transaction record.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Tang, to include performing a spatial phrase construction operation on the document for the purpose of efficiently extracting specific information using words combined into phrases and location and context information, improving document component identification, as taught by Bhatt (col. 13). 
Claim(s) 19:
Claim(s) 19 correspond to Claim 11, and thus, Tang and Bhatt teach or suggest the limitations of claim(s) 19 as well.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang, and further in view of Rawat, US Patent Application Publication no. US 2021/0073534 (“Rawat”).
Claim 14:
	Tang fails to explicitly disclose performing key-value extractions from the document based on a document context.
	Rawat teaches or suggests performing key-value extractions from the document based on a document context (see para. 0063 - locations of words identified in an unstructured document are used to both reconstruct lines in the unstructured document and vertically partition the unstructured document. Key/value pairs are then generated from one or more of the reconstructed lines; para. 0071 - locations of words identified in an unstructured document are used to both reconstruct lines in the unstructured document and vertically partition the unstructured document. Key/value pairs are then generated from one or more of the reconstructed lines; para. 0075 - intuition being that keys and values are spatially separated; para. 0076 - intuition of the algorithm may be to find whether the line starts with any of the entities. If such an entity is found, the rest of the text of the line may be identified as a value.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Tang, to include performing key-value extractions from the document based on a document context for the purpose of efficiently extracting specific information using word location context, improving automated document component identification, as taught by Rawat (0005 and 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176